Title: From George Washington to Capel & Osgood Hanbury, 28 May 1762
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Mount Vernon 28th May 1762

Your favour of the 1st of October I did not receive till yesterday, where it has lain ever since is not easy to imagine—I have examined the Acct Currt therein Inclos’d and believe it to be right saving that it wants credit for the Tobo lost in the Deliverance—your next possibly will acct for that, as well as the other Tobo taken in the Joseph.
I have met with very bad luck in all the Tobo I have attempted to ship to your address, which has, together with the very moderate prices you have generally given almost discouraged me from continuing a corrispondance which seems to be attended with manifest disadvantages on my side. however when I am informed of your havg a Ship in York River (for at present I live upon Potomack many Miles distant from thence) I will direct some Tobo to be put on board of her, and hope you will make the best Market you can of it. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

